Per Curiam.
The statute (Lien Law, § 181) provides that the keeper of an apartment hotel shall have a hen for charges due on account of accommodation, food, lodging and extras furnished. It does not purport to give a hen for rent or telephone charges in a case where, as here, the apartment was occupied under a yearly lease creating the relation of landlord and tenant. It is unnecessary to decide the remaining questions as to whether the statute could, within constitutional limitations, grant a hen not recognized at common law that would attach to the property of third persons.
Judgment reversed, with thirty dollars costs, and judgment ordered for plaintiff awarding to her possession of the chattels described in the complaint, and dismissing the counterclaim on the merits, with costs.
Ah concur; present, Callahan, Frankenthaler and Shientag, JJ.